DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 08 January 2021 have been fully considered but they are not persuasive. 
Applicant argues Yamamoto fails to disclose a cutout portion formed by cutting at least a part of the circuit board in a predetermined shape.  The examiner disagrees with applicant.  Yamamoto discloses a cutout portion (portion between the separate protrusions constitutes a cutout – fig. 11) formed by cutting at least a part of the circuit board in a predetermined shape (seen in fig. 11 – it is noted that as Yamamoto designed the cutouts as shown, said cutouts have a predetermined shape). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 13-14, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016117888A1 hereafter referred to as Lee (reference is made to US 20180012707 which is an English translation of WO2016117888A1) in view of Yamamoto et al. (US 6,327,137).
In regards to claim 1,
Lee discloses an energy storage device module comprising: 
a plurality of energy storage devices (10 – fig. 2; [0033]) having a first energy storage device (10a – fig. 2; [0034]) and a second energy storage device (10b – fig. 2; [0034]); 
a connection member (50 – fig. 2; [0034] or 70 – fig. 6; [0056]) configured to connect a first external terminal (16/33 – fig. 2 & 6; [0032] & [0056]) of the first energy storage device and a second external terminal (33/16 – fig. 2 & 6; [0032] & [0056]) of the second energy storage device adjacent to the first energy storage device; and  

a hole (22 – fig. 5; [0048]) that passes through the first external terminal of the first energy storage device (fig. 4); 
a board peripheral portion supported by a curling processed portion formed in a body case of the first energy storage device (seen in fig. 4; [0043] & [0047]); 
a first conductive layer formed in a region adjacent to the hole and in contact with the connection member ([0052]); and 
a second conductive layer formed in a region of the board peripheral portion and in contact with the curling processed portion ([0043]).  Lee fails to explicitly disclose a board protrusion supported by a curling processed portion formed in a body case of the first energy storage device; the first and second conductive layer formed of metal, and a cutout portion formed by cutting at least a part of the circuit board in a predetermined shape.

Yamamoto ‘137 discloses an energy storage device module comprising: 
a first energy storage device (87 – fig. 11; C7:L61 to C8:L2); 
a connection member (88 – fig. 11; C7:L61 to C8:L2) configured to connect a first external terminal of the first energy storage device; and  
a circuit board (86 – fig. 11; C7:L61 to C8:L2) comprising: 
a hole (86b – fig. 11; C8:L3-25) that passes through the first external terminal of the first energy storage device (fig. 11); 

a first conductive metal layer (86d – fig. 11; C8:L3-25) formed in a region adjacent to the hole and in contact with the connection member (88); and 
a second conductive metal layer (86e – fig. 11; C8:L3-25) formed in a region of the board protrusion and in contact with the peripheral portion and a cutout portion (portion between the separate protrusions – fig. 11) formed by cutting at least a part of the circuit board in a predetermined shape (seen in fig. 11).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the circuit board of Lee to have protrusions and metal connection layers as taught by Yamamoto ‘137 to obtain a device wherein good electrical connections are made between the control circuit and the energy storage device terminals that is less susceptible to vibrations.

In regards to claim 2,
Lee further discloses wherein the circuit board further comprises a cell balancing circuit portion configured to control a voltage of the first energy storage device ([0015]).  

In regards to claim 3,


In regards to claim 4,
The combination further discloses wherein the circuit board is in contact with a lower surface of the connection member through the first conductive metal layer (metal taught by Yamamoto – see claim 1 rejection above) and electrically connected to the first external terminal having a negative polarity ([0052] & [0032]) of Lee).  

In regards to claim 6,
The combination further discloses wherein the circuit board is in contact with an upper surface of the curling processed portion through the second conductive metal layer (metal taught by Yamamoto – see claim 1 rejection above) and electrically connected to the body case having a positive polarity ([0042-0043] of Lee).  

In regards to claim 13,
Lee fails to explicitly disclose wherein the cutout portion is formed on the circuit board in a straight-line shape so as to penetrate at least on of an outer circumferential surface and an inner circumferential surface of the circuit board.

Yamamoto ‘137 discloses wherein the cutout portion is formed on the circuit board in a straight-line shape so as to penetrate at least on of an outer circumferential 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the circuit board of Lee to have protrusions and metal connection layers as taught by Yamamoto ‘137 to obtain a device wherein good electrical connections are made between the control circuit and the energy storage device terminals that is less susceptible to vibrations.

In regards to claim 14,
Lee fails to explicitly disclose wherein the cutout portion further comprises a fixing groove combined to a protrusion formed in the connection member so as to fix the circuit board.

Yamamoto ‘137 discloses wherein the cutout portion further comprises a fixing groove (71d – fig. 8; C6:L60 to C7:L11) combined to a protrusion formed in the connection member so as to fix the circuit board.  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the circuit board of Lee to have fixing grooves in a protrusions as taught by Yamamoto ‘137 to obtain a device wherein good mechanical connections are made between the control circuit and the energy storage device.

In regards to claim 19,
Lee fails to explicitly disclose wherein a height between an upper surface of the first energy storage device and the board projection is larger than a height between the upper surface of the first energy storage device and other points of the circuit board.

Yamamoto ‘137 discloses wherein a height between an upper surface of the first energy storage device and the board projection is larger than a height between the upper surface of the first energy storage device and other points of the circuit board (seen in fig. 11 – at the very least a height between an upper surface of the first energy storage device and the upper surface of the board projection is larger than a height between the upper surface of the first energy storage device and a point on the lower surface of the circuit board).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the circuit board of Lee to have protrusions and metal connection layers as taught by Yamamoto ‘137 to obtain a device wherein good electrical connections are made between the control circuit and the energy storage device terminals that is less susceptible to vibrations.

In regards to claim 20,


Yamamoto ‘137 discloses wherein cutout surfaces (left and right surfaces of cutout portion) of the cutout portion are spaced apart from each other by a predetermined distance (width of cutout portion) so that friction between the cutout surfaces does not occur (seen in fig. 11 – as surfaces fail to contact one another, friction will be absent between said surfaces).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the circuit board of Lee to have protrusions and metal connection layers as taught by Yamamoto ‘137 to obtain a device wherein good electrical connections are made between the control circuit and the energy storage device terminals that is less susceptible to vibrations.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yamamoto ‘137 as applied to claim 13 above, and further in view of JP2004265722A hereafter referred to as Takatsu.
In regards to claim 17,
Lee as modified by Yamamoto ‘137 fails to disclose wherein the board protrusion is inserted between a sleeve member covering the body case and the curling processed portion.  

Takatsu discloses wherein the board protrusion (18 – fig. 2) is inserted between a sleeve member (12 – fig.  2) covering the body case and the curling processed portion (fig. 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form as sleeve as taught by Takatsu with the device of Lee as modified by Yamamoto ‘137 to protect the exterior case and add a further mechanical hold of the board to the case.

Allowable Subject Matter
Claim(s) 5 is/are allowed.

Claim(s) 7-12, 15, & 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) wherein the second conductive metal layer is formed on a lower surface  and a side surface of the board protrusion (claim 5), wherein the circuit board further comprises a cutout portion formed by cutting at least a part of the circuit board in a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848